Citation Nr: 0114284	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for depressive disorder 
with insomnia, as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Competent medical evidence establishes that the veteran's 
depressive disorder with insomnia has been aggravated by his 
service-connected tinnitus.


CONCLUSION OF LAW

Service connection is in order for the veteran's depressive 
disorder with insomnia to the extent that the condition has 
been aggravated as the result of the symptoms of his service-
connected tinnitus.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1101, 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from depression due to 
his service-connected tinnitus.  As a preliminary matter, the 
Board notes that, effective November 9, 2000, the Veterans 
Claims Assistance Act of 2000, was signed into law.  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) ("VCAA").  This law 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim.  The Board finds 
that even though this law was enacted during the pendency of 
this appeal, and thus, has not been considered by the RO, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  

The Board finds that the veteran was provided with adequate 
notice and assistance as to the information and evidence 
needed to substantiate his claim.  The veteran was notified 
by letter, rating decision, statement of the case, and 
supplemental statement of the case of the evidence needed to 
support his claim.  The RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file, and the claims file contains VA clinical records 
and medical opinions, as well as lay statements.  In 
addition, the veteran was afforded several VA examinations 
and presented testimony before the Board.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2001).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2001).  This 
regulation has been interpreted by the U. S. Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is either caused or aggravated by a service-
connected disorder.  Any additional disability resulting from 
the aggravation of a non-service connected condition by a 
service-connected condition is compensable under 38 C.F.R. § 
3.310(a).  When service connection is established for a 
secondary disorder, the secondary disorder is considered part 
of the original disorder.  The term "disability" as used in 
38 U.S.C.A. § 1110 (West 1991), refers to impairment of 
earning capacity, and such definition mandates that any 
additional impairment of earning capacity resulting from a 
service-connected disability, regardless whether the 
additional impairment is itself a separate disease or injury 
caused by the service- connected disability, shall be 
compensated.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).

In relation to the present appeal, a VA examination was 
performed in February 1997.  The veteran reported a history 
of depression and a recent suicide attempt.  He claimed that 
he developed depression as a result of the tinnitus he 
incurred in service.  The veteran was diagnosed with moderate 
depression and the examiner offered no opinion as to the 
etiology of the disorder.  

VA clinical records show that the veteran was treated for 
depression in 1996, and that he was hospitalized in September 
1996 with a diagnosis of depressive disorder following a 
suicide attempt.  The veteran was again hospitalized in 
January and February 1998 with a diagnosis of schizoaffective 
disorder, and with major depressive disorder in July 1998.  
Lay statements submitted by the veteran's friends and family 
in June 1997 stated that the veteran complained of ringing in 
his ears and that he suffered from insomnia and depression. 

The veteran's VA treating psychiatrist submitted several 
letters on his behalf.  In January 1998, she wrote that the 
veteran was followed at the mental health clinic for the past 
two years for depression and insomnia.  He suffered from 
severe tinnitus that interfered with his sleep and work.  She 
believed that the veteran's depression and insomnia were 
secondary to the severe tinnitus.  The following month, she 
wrote that the veteran's primary diagnosis was major 
depression and that he was receiving outpatient treatment.

In July 1999, the psychiatrist stated that the veteran 
received treatment, medication, and group therapy for 
depression with psychotic features.  She believed that the 
veteran's tinnitus caused him to become depressed and also 
worsened his depressive symptoms.  In January 2000, she wrote 
that the veteran continued to receive treatment and 
medication for depressive disorder with psychotic features, 
anxiety, and insomnia.  The tinnitus was moderate to severe 
and caused the veteran to be depressed.  In June 2000, the 
psychiatrist stated that the veteran focused on his tinnitus 
and was depressed about it. 

During a VA examination in November 1998, the veteran 
reported that he was depressed and that he had constant, loud 
tinnitus.  The examiner reviewed the veteran's psychiatric 
and medical history and commented that it was difficult to 
determine whether the veteran's tinnitus was real or 
delusional.  The examiner rendered a diagnosis of 
schizoaffective disorder, and found that the veteran could 
not function in most areas and was incompetent to handle 
funds.  She did not comment as to any relationship between 
the veteran's tinnitus and his psychiatric disorder.

VA psychological testing in September 1999 recommended a 
diagnosis of recurrent major depressive disorder based on 
self-report, behavioral observations, record review, and 
testing results.  It was noted that history and symptoms 
failed to support a diagnosis of schizoaffective disorder and 
that the veteran had only mild symptoms of paranoia.  The 
veteran exhibited a persistently depressed and anxious mood 
that was exacerbated under situational stressors, but was 
otherwise well functioning and competent to handle his 
finances. 

In May 2000, the veteran was afforded another VA examination.  
The examiner reviewed the medical records and performed a 
mental status evaluation.  It was observed that the veteran 
appeared to be extremely frustrated about his severe tinnitus 
and it reportedly often made him depressed to the point of 
suicidal thinking.  The veteran did not have delusions and 
the examiner concurred with the findings of the recent 
psychological testing that the veteran had essentially no 
psychotic symptoms.  The veteran was diagnosed with recurrent 
major depressive disorder and the examiner opined that the 
manifestations of psychiatric disability were certainly 
aggravated by the chronicity and severity of the tinnitus.

The veteran appeared at a hearing before the Board in March 
2001.  He testified that he became depressed when he learned 
that his tinnitus could not be cured.  His tinnitus was 
constant and loud.  He was unable to sleep because of the 
tinnitus and rested only a few hours with the aid of 
medication.  

Based upon the above evidence, the Board finds that the 
evidence of record supports a grant of service connection for 
depressive disorder as secondary to service-connected 
tinnitus.  The veteran's treating VA psychiatrist submitted 
several letters over the course of 21/2 years that opined that 
the veteran's depressive disorder with insomnia was, at the 
very least, aggravated by his service-connected tinnitus.  In 
addition, the most recent VA examiner found that the symptoms 
of the veteran's psychiatric disability were certainly 
aggravated by the chronicity and severity of his tinnitus.  
The Board finds these opinions, rendered by a treating 
professional and an examining professional, to be well 
reasoned and to be supported by the veteran's history and the 
medical facts of record.  The Board emphasizes that the 
service-connected tinnitus need not be the cause of the 
depressive disorder, but rather, the tinnitus must aggravate 
the nonservice-connected condition and cause additional 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In comparison, the Board finds the VA examinations of 
February 1997 and November 1998 to be of limited relevance 
because neither offered an opinion as to any relationship 
between the veteran's psychiatric disorder and tinnitus.  The 
November 1998 VA examiner suggested that the veteran's 
tinnitus may be delusional.  Notably, she diagnosed the 
veteran with schizoaffective disorder and found him to be 
incompetent.  However, these findings were later refuted by 
VA psychological testing and do not appear to be supported by 
the overall medical evidence of record.  In short, the record 
contains several medical opinions in support of the veteran's 
contention that his service-connected tinnitus has caused or 
aggravated his depressive disorder.  The record contains no 
medical opinion in contradiction of this.  Accordingly, the 
benefit sought on appeal is granted.


ORDER

Service connection is in order for that degree of disability 
(but only that degree) by which the veteran's depressive 
disorder with insomnia has been aggravated by the symptoms of 
service-connected tinnitus, over and above the level of 
disability which would be present otherwise.  To this extent, 
the appeal is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

